Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. (US 2016/0064979 A1, hereinafter HUANG) in view of HSIAO et al. (US 2017/0099047 A1, hereinafter HSIAO).

    PNG
    media_image1.png
    792
    479
    media_image1.png
    Greyscale
                 
    PNG
    media_image2.png
    444
    625
    media_image2.png
    Greyscale

                              
    PNG
    media_image3.png
    409
    569
    media_image3.png
    Greyscale


a housing that removably attaches to the second electronic device (See Fig.2, Items#100 and 150, disclose a charging case that is removably attached to a mobile device);
a battery (See Fig.1, Item#102); and
a power converter that is configured to receive an input voltage associated with the power supplied by the first electronic device and that is configured to step up the input voltage to supply a corresponding stepped-up output voltage, via an output (See Fig.5B, Item#112, discloses an output interface) to the second electronic device without supplying power to the battery (See Fig.5B, Items#126 and 124, disclose a switch connecting the input interface power  to voltage modifier which provides its output to the electronic device 150 via output interface 112, also see Par.167, which discloses that the path extends from the input through the voltage modifier without going through the supplemental battery, also that the voltage modifier can be a boost converter). However HUANG does not disclose a switch coupled between the power converter and the output, wherein the switch is in a first state when the stepped-up voltage is supplied to the second electronic device and is in a second state, different than the first state, when decoupling the power converter from the output.
HSIAO discloses a converter for charging an electronic device via an output (See Fig.2, discloses charging current I01 being provided to the electronic device 5) further comprising a switch coupled between the power converter and the output (See Fig.2, Item#2, discloses a switch), wherein the switch is in a first state when the stepped-up voltage is supplied to the 
HUANG and HSIAO are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HUANG with that of HSIAO by adding the switch between the converter and the output for the benefit of preventing reverse discharging of the electronic device battery to the converter when the device is not charging.

As per claim 2, HUANG and HSIAO disclose the battery case of claim 1 as discussed above, wherein the switch is closed in the first state and is open in the second state (See HSIAO, Par.45, discloses when the switch is on power is provided to the electronic device and when the switch is off no power is provided), wherein the electronic device comprises a cellular telephone with a first connector (See HUANG, Fig.2, Item#150 and Par.138, disclose a smart phone with a charging connector), wherein the battery case comprises a second connector configured to mate with the first connector (See HUANG, Fig.3, Item#112, and Par.140, discloses an output interface which interfaces with the phone connector 160), and wherein the stepped-up output voltage is provided from the power converter to the second electronic device through the first and second connectors (See HUANG, Fig.5B, and Pars. 140 and 167, disclose the stepped up voltage is provided to the mobile phone via an output connector 112 which interfaces with the mobile phone charging connector).

.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view HSIAO and in further view of CHOI et al. (US 2018/062417, hereinafter CHOI).
As per claim 3, HUANG and HSIAO disclose the battery case of claim 2 as discussed above, however HUANG and HSIAO do not disclose wherein the first electronic device comprises a wireless power transmitter, wherein the battery case comprise a coil and a rectifier configured to receive wireless power from the wireless power transmitter, and wherein the rectifier supplies the input voltage to the power converter.
CHOI discloses a case for portable electronic device, the case comprises a built in battery and wherein the case comprise a coil and a rectifier configured to receive wireless power from a wireless power transmitter, and wherein the rectifier supplies the input voltage to the power converter (See Pars.127-128, discloses the case battery can be recharged wirelessly via a wireless power source and received via a reception antenna).
HUANG, HSIAO and CHOI are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HUANG and HSIAO with that of .
Claims 5-6, 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of WHITE, II et al. (US 2015/0054454 A1, hereinafter WHITE).
As per claims 5, 8 and 18, HUANG discloses a battery case (See Fig.1, Item#100, discloses a charging case) that is operable in a system having a first electronic device (See Fig.1, Item#180, discloses a power source) and a second electronic device (See Fig.2, Item#150, discloses a mobile phone), comprising:
a housing that removably attaches to the second electronic device (See Fig.2, Items#100 and 150, disclose a charging case that is removably attached to a mobile device);
circuitry having an input and an output (See Fig.5b, Items#110, disclose an input interface and 112 disclose an output interface); and
a battery (See Fig.5b, Item#102), wherein the circuitry is configured to use the output to supply the first amount of power to the second electronic device from the first electronic device (See Fig.5B, Items#126 and 124, disclose a switch connecting the input interface power  to voltage modifier which provides its output to the electronic device 150 via output interface 112, also see Par.167, which discloses that the path extends from the input through the voltage modifier without going through the supplemental battery, also that the voltage modifier can be a boost converter, also switches 122 and 121 are turned off so that only output from the input interface is provided to the output interface) wherein the circuitry is configured to use the output a portion of the second amount of power less than a threshold amount 
WHITE discloses an electronic device charging system for portable electronic devices wherein the portable electronic device is configured to draw a given first amount of power in a first state and a second amount of power that is greater than the first amount of power in a second state and that the first amount of power is output when the second electronic device is in a first state and the second amount of power is output when the second electronic device is in a second state (See Par.93-94, discloses a portable electronic device can have different operating modes with different power requirements and that the power transmission is adjusted according to the dynamic load requirements).
HUANG and WHITE are analogous art since they both deal with portable electronic device charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HUANG with that of white by using the power supply to charge a load with dynamic load requirements for the benefit of allowing the dynamic load device to operate at an optimum level even when the external charger is unable to completely fulfill its requirement..
As per claim 6, HUANG and WHITE disclose the battery case of claim 5 as discussed above, wherein the connector is configured to mate with a corresponding connector in the first 
As per claims 9 and 19, HUANG and WHITE disclose the battery case of claims 8 and 18 as discussed above wherein the electronic device is a cellular telephone and wherein the housing is configured to receive the cellular telephone (See HUANG, Figs.1, 2, Item#150 and Par.138, disclose a smart phone).
As per claim 10, HUANG and WHITE disclose the battery case of claim 9 as discussed above, wherein the battery has first and second battery cells coupled in series (See HUANG, Fig.8, Items#102a, 102b and Par.192, disclose a plurality of battery cells connected in series)
As per claim 20, HUANG and WHITE disclose the battery case of claim 19 as discussed above, wherein the cellular telephone is configured to draw the current exceeding a threshold amount.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view WHITE and in further view of CHOI.
As per claim 7, HUANG and WHITE disclose the battery case of claim 5 as discussed above, however HUANG and WHITE do not disclose further comprising a coil that is configured to receive wireless power signals from the first electronic device.
CHOI discloses a case for portable electronic device, the case comprises a built in battery and further comprising a coil that is configured to receive wireless power signals from the first electronic device (See Pars.127-128, discloses the case battery can be recharged wirelessly via a wireless power source and received via a reception antenna).
HUANG and CHOI are analogous art since they both deal with charging of portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HUANG with that of CHOI by adding the wireless receiving mechanism disclosed by CHOI for the benefit of allowing the case battery to be charged wirelessly by simply being placed on the charging surface without physical connection.
Allowable Subject Matter
Claims 11-17 are allowed.
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot in view of the new grounds of rejection. The examiner has provided HSIAO to address the added limitation of a switch between the converter and the output interface. A proper motivation to combine the teachings of HUANG with that of HSIAO was provided (please see above rejection to claim 1). As per claims 5, 8 and 18, The examiner addressed the added limitation of supplying a difference between a threshold amount and the amount provided by the external charger using battery output; the examiner pointed out that HUANG discloses in Par.190 that “If the available current is lower than the charging current used by the mobile electronic device 150, the charging device 100 can provide additional current from the supplemental battery 102 to the output interface 112.” The examiner explains that “the charging current used by the mobile device” is considered to be the threshold which if not met, the battery is used to provide the difference to ensure that the electronic device continues operation at optimal level even when the external charger fails to provide the charging current required by the electronic device. The examiner further explains that references such as ROUSU et al. (US 2009/0295230 A1), discloses using the battery to provide supplemental power to the electronic device when the input power from the power supply is less than that required to perform certain operations of the portable electronic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/
Examiner, Art Unit 2859   

/EDWARD TSO/
Primary Examiner, Art Unit 2859